ON REHEARING.
ANDERSON, C. J.
(8) It is now suggested, for the first time upon rehearing, that this case should not be reversed for the errors noted in the original opinion, because the contestant was entitled to a general charge, regardless of the errors committed by the trial court. This is, of course, the general rule, but we are not persuaded that the contestant was entitled to the general charge, as the trial court had ruled that the execution of the will had been sufficiently proved and admitting it in evidence, and as long as it was in evidence the proponent made out his case,’ and was entitled to have the same probated unless the jury found in favor of the contestant upon one or more of his grounds of contest. It is true, the appellee objected to the introduction of the will because the execution had not been proved by both of the subscribing witnesses, but the trial court overruled the objection and admitted the will in evidence upon the proof of one of the subscribing witnesses. If the trial court erred in this respect the appellee should have taken a cross-appeal; but as long as the will was in evidence the appellee was not entitled to the general charge, and we cannot invoke the doctrine of error without injury to affirm this case. Had the trial court sustained appellee’s objection to the will, then in all probability the appellant would have produced the other subscribing witness, or accounted for a faliure to do so, and resorted to secondary evidence, but we can*147not visit the error of the trial court, in letting the will in, upon this appellant for the purpose of invoking error without injury.
It is evident that the trial court was misled by section 6185 of the Code of 1907, in ruling that proof by one witness was sufficient, a mistake most natural from a reading of said section; but, as formerly construed by this court, this will not suffice upon formal contest. — Barnewall v. Murrell, 108 Ala. 366, 18 South. 831. It would seem that it was there held that this section was intended to deal with secondary evidence only when the primary evidence of the execution of the will is not obtainable. It would therefore appear that, notwithstanding proof of the execution of the will by Dr. Oliett, the other subscribing witness, Drewery, should have also been introduced, or his absence accounted for in order to get in secondary evidence of his attestation as provided by the statute. This is not, of course, the only method of proving wills, but is the primary method, and no other method can be resorted to until resort is first had to the primary method. Should the primary evidence not be obtainable, then resort may be had to secondary evidence, or if the primary evidence does not establish the execution of the will, the proponent is not concluded thereby, but may resort to other facts and circumstances showing the execution of same. It is sufficient to say that section 6185 does not authorize the proof of the will by one subscribing witness only. If all can be had, they should all prove the execution, or if some of them cannot be had; then secondary proof can be resorted to in place of the absent witness or witnesses.
Application for rehearing overruled.
Mayfield, Somerville, and Thomas, JJ., concur.